Citation Nr: 1734797	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  06-28 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for left eye aphakia, status-post cataract extraction with peripheral iridectomy.

2.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss from June 23, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 through February 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Testimony was received from the Veteran during a June 2011 Travel Board hearing.  A transcript of that testimony is associated with the record.

In June 2012, the Board denied the Veteran's claim for a compensable disability rating for left ear hearing loss prior to June 23, 2010, however, remanded the issue of the Veteran's entitlement to a compensable disability rating for bilateral hearing loss from June 23, 2010.  The issue of the Veteran's entitlement to a disability rating higher than 30 percent for left eye aphakia was also remanded.  On remand, the Veteran was to be afforded new VA examinations of his left eye aphakia and bilateral hearing loss.  That development was performed.

During the pendency of the appeal, the Veterans Law Judge who presided over the June 2011 Board hearing and who issued the previous June 2012 decision and remand retired from the Board.  A January 2017 letter notified the Veteran of the same and advised him that he was entitled to request a new hearing before a currently sitting member of the Board.  The Veteran responded that he did wish to schedule a new hearing.

Pursuant to the Veteran's request, a new video conference hearing was held in June 2017 before the undersigned Veterans Law Judge.  A transcript of those proceedings is also associated with the record.
Additional evidence was received from the Veteran during the June 2017 hearing and by mail in August 2017.  The Veteran has waived review of the newly submitted evidence by the agency of original jurisdiction.



FINDINGS OF FACT

1.  The Veteran's left eye aphakia has not been manifested by enucleation of the eye or serious cosmetic defect; service connection is not in effect for any disabilities involving the Veteran's right eye and the Veteran is not blind in that eye.

2.  From June 23, 2010 through July 24, 2017, the Veteran's bilateral hearing loss was productive of hearing impairment that meets the criteria for a 10 percent disability rating.

3.  From July 24, 2017, the Veteran's bilateral hearing loss was productive of hearing impairment that meets the criteria for a 20 percent disability rating.


CONCLUSIONS OF LAW

1.  The criteria for a disability in excess of 30 percent for left eye aphakia, status-post cataract extraction with peripheral iridectomy are not met.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 4.75-4.79, Diagnostic Code 6029 (2016); 38 C.F.R. §§ 3.383(a)(1), 4.80, 4.84(a) Diagnostic Codes 6013, 6029 (2007).

2.  From June 23, 2010 through July 24, 2017, the criteria for a disability rating in excess of 10 percent for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.85, 4.86 (2016).

3.  From July 24, 2017, the criteria for a 20 percent disability rating, and no higher, for bilateral hearing loss are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.85, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify in this case was satisfied by a letter mailed to the Veteran in April 2004.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also met its duty to assist the Veteran.  In that regard, VA has obtained all relevant treatment records and evidence identified by the Veteran.  Those records are associated with the claims file.  Also, VA afforded the Veteran appropriate VA medical examinations of his left eye aphakia in November 2004, November 2009, July 2012, February 2016 and hearing loss in December 2010, July 2012, and February 2016.

As VA's duties to notify and assist the Veteran are discharged fully, the Board will address the merits of the claim.

II.  Left Eye Aphakia

Service connection has been in effect for the Veteran for his left eye aphakia disability since March 1, 1997.  Over that time, the disability has been rated as being 30 percent disabling.  In his April 2004 claim, the Veteran asserts that he is entitled to a higher disability rating.

According to rating codesheets in the claims file, the Veteran's left eye aphakia has been rated in accordance with 38 C.F.R. § 4.84a, Diagnostic Codes (DCs) 6029 and 6070.

During the pendency of the appeal, the rating schedule for rating eye disabilities was revised and amended, effective from December 10, 2008.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  VA's General Counsel held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If application of the revised regulation results in a higher disability rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2014).

Prior to the effective date of the change in the regulation, the Board may apply only the original version of the regulation.  VAOGCPREC 3-2000.  Under the criteria that were in effect prior to December 10, 2008, aphakia was assigned a minimum 30 percent disability rating, regardless of whether the disability involved one eye (unilateral) or both eyes (bilateral).  38 C.F.R. § 4.84a, Diagnostic Code 6029 (2007).  The prescribed 30 percent disability rating was not to be combined with any other rating for impaired vision.  In cases where only one eye was aphakic, the eye having poorer corrected visual acuity was to be rated on the basis of its acuity without correction.  In instances where both eyes are aphakic, both eyes were to be rated on corrected vision.  The corrected vision of one or both aphakic eyes will be taken one step worse than the ascertained value, however, not better than 20/70 (6/21).  38 C.F.R. § 4.84a, Diagnostic Code 6029, Note (2007).  Combined ratings for disabilities of the same eye were not to exceed the amount for total loss of vision of that eye unless there was enucleation or a serious cosmetic defect added to the total loss of vision.  See 38 C.F.R. §§ 4.80, 4.84a, Diagnostic Code 6029 (2007).

Under the revised criteria, which remains in effect today, aphakia is rated under 38 C.F.R. § 4.79, DC 6029.  Under those criteria, aphakia, whether unilateral or bilateral, is to be assigned a minimum disability rating of 30 percent.  Beyond that, disabilities caused by aphakia are to be evaluated based on visual impairment.  The resulting level of visual impairment is then elevated one step.  38 C.F.R. § 4.79, Diagnostic Code 6029 (2016).

Loss of visual acuity was to be determined under the former criteria by application of criteria set forth at 38 C.F.R. § 4.84a (2007).  Under these criteria, impairment of central visual acuity is evaluated from non-compensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2007).  A disability rating for visual impairment was based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (2007).  The percentage evaluation was then determined from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a (2007).  Under the former criteria, impairment of visual field was rated under 38 C.F.R. § 4.84a, Diagnostic Code 6080 (2007).

Under the current revised criteria, the evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75(a) (2016).  Under the current criteria, impairment of central visual acuity and impairment of visual fields are evaluated pursuant to 38 C.F.R. § 4.79, Diagnostic Codes 6061 through 6081 (2016).  Impairment of central visual acuity is evaluated from 0 percent to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6079 (2016).  Measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  38 C.F.R. § 4.76, 4.79, Diagnostic Code 6080 (2016).

The maximum disability rating assignable for defective vision when only one eye is service-connected is 30 percent.  Under the former and current criteria, a disability rating higher than 30 percent can only be assigned where there is anatomical loss of the service-connected eye.  See 38 C.F.R. §§ 4.75(d); 4.84a.  Furthermore, under 38 C.F.R. § 4.80 (2007), combined disability ratings for disabilities of the same eye could not exceed the total loss of vision of that eye unless there was enucleation or a serious cosmetic defect added to the total loss of vision.  The maximum disability rating for total loss of vision of only one eye, without anatomical loss of the eye, is therefore 30 percent.  See 38 C.F.R. § 4.84a, Diagnostic Code 6070.

The Board takes judicial notice that enucleation is the same as anatomical loss of an eye.  See Dorland's Illustrated Medical Dictionary, 31st Edition, p. 635 ("enucleation" defined as "the removal of an organ, of a tumor, or of another body in such a way that it comes out clean and whole, like a nut from its shell.  Used in connection with the eye, it denotes removal of the eyeball after the eye muscles and optic nerve have been severed.").

As the Veteran's service-connected left eye aphakia disability is already rated as being 30 percent disabling, a higher disability rating can be granted for the Veteran only if there has been an enucleation or serious cosmetic defect involving his service-connected eye.

In various claim submissions, lay statements, and in his Board hearing testimony, the Veteran asserts generally that he has experienced an overall decrease in visual acuity over the years and that he has difficulty with depth perception and peripheral vision that cause him to misjudge and bump into objects on his left side.  He also describes symptoms such as light sensitivity and dryness.  He also testified that he experienced swelling, itching, pain, grittiness in his eyes related to styes on his left eyelid, which the Board notes are not part of his service-connected disability.

Records for VA and private examinations and treatment of the Veteran's eyes through August 2017 note the foregoing subjective complaints as well as evidence of decreased visual acuity in both of the Veteran's eyes.  Still, there is no evidence in those records of enucleation or loss of the Veteran's left eye, nor is there mention in those records of any objectively observed cosmetic defects.  In relation to the right eye, those records do not reflect findings consistent with blindness.

Notably, a July 2012 VA eye examination noted that the iris in the Veteran's left eye was misshapen and was measured as being approximately two millimeters larger than the iris in his right eye.  Still, the difference in size of the Veteran's irises does not appear to be so noticeable such as to rise to the level of being a "serious cosmetic defect" as is contemplated by the regulations.  Indeed, multiple VA examinations conducted over the course of the appeal period in November 2004, November 2009, July 2012, and February 2016 all appear to concur that there is no evidence of cosmetic defects, much less enucleation of the Veteran's left eye.

In the absence of evidence demonstrating enucleation of the Veteran's left eye or the presence of serious cosmetic defects in that eye that are attributable to the Veteran's aphakia or cataract extraction with peripheral iridectomy, the criteria for a disability rating higher than 30 percent, under either the pre-revised or revised regulations, for the Veteran's left eye aphakia disability, are not met.

III.  Bilateral Hearing Loss

Hearing loss disabilities are rated by application of the following mechanical process.  Initially, VA must determine the Roman numerical designation for the degree of hearing impairment in each ear based upon a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85.  In general, the Roman numerical designation is determined through application of 38 C.F.R. § 4.85(h), Table VI.

Under Table VI, the horizontal rows represent eight separate ranges of pure tone threshold averages, as demonstrated through audiometric testing for the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold is calculated by determining the sum of the pure tone thresholds demonstrated at the four aforementioned frequencies and dividing that sum by four.  The vertical columns under Table VI represent nine separate ranges of speech discrimination percentage, as determined through Maryland CNC testing.  The Roman numerical designation of impaired efficiency is determined for each ear by intersecting the horizontal row appropriate for the calculated pure tone threshold average and the vertical column appropriate for the demonstrated percentage of speech discrimination.  38 C.F.R. § 4.85(b) (2016).

In instances where audiometric testing reveals an exceptional pattern of hearing impairment, Roman numerical designations may be determined under 38 C.F.R. § 4.85(h), Table VIA (2016).  Pursuant to 38 C.F.R. § 4.86, an exceptional pattern of hearing impairment exists where audiometric testing reveals either: (1) pure tone thresholds of 55 decibels or more at each of the frequencies at 1000, 2000, 3000, and 4000 Hertz; or (2) a pure tone threshold at 30 decibels or less at 1000 Hertz and 70 decibels or greater at 2000 Hertz.  38 C.F.R. §§ 4.85(h); 4.86 (2016).

After the Roman numerical designation has been determined for each ear, VA then determines the appropriate disability rating through application of 38 C.F.R. § 4.85(h), Table VII (2016).  Table VII is applied by intersecting the appropriate horizontal row (which represents the Roman numerical designation for the poorer ear) with the appropriate vertical column (which represents the Roman numerical designation for the better ear).  38 C.F.R. § 4.85(e) (2016).

In his statements and Board hearing testimony, the Veteran has reported that his hearing loss disability causes him to experience difficulty understanding speech and that he is often required to read lips.  He has stated that he is required to watch television at high volumes.  His assertions are supported by statements received from his spouse and daughter in August 2010 which both state that they are asked often by the Veteran to repeat themselves when speaking.

The Veteran has had multiple audiometric tests and examinations of his hearing loss, including a private evaluation conducted in August 2010 at Meridian Ear, Nose, and Throat Clinic.  That examination, however, did not record pure tone findings at 3000 Hertz.  Moreover, although the records from that examination report speech recognition findings, it is unclear as to whether the Veteran's speech recognition abilities were ascertained via Maryland CNC word list tests.  Under the circumstances, the information expressed in the August 2010 private evaluation does not assist the Board in evaluating the Veteran's hearing loss disability.

The Veteran was afforded a VA examination of his hearing loss in December 2010.  Audiometric tests conducted at that time revealed the following pure tones:





HERTZ



1000
2000
3000
4000
RIGHT
40
50
50
60
LEFT
40
65
75
70

Based on the foregoing data, the pure tone averages were 50 decibels in the Veteran's right ear and 63 decibels in his left ear.  Maryland CNC word list testing revealed speech recognition abilities of 80 percent in both of the Veteran's ears.  Application of Table VI to the foregoing pure tone averages and speech recognition scores reveals Level IV hearing loss in both of the Veteran's ears.  Under Table VII, those Roman numerical designations equate to a 10 percent disability rating.

During a July 2012 VA examination, the Veteran reported ongoing difficulty understanding speech without the use of amplification devices.  Audiometric tests conducted at that time revealed the following pure tones:



HERTZ



1000
2000
3000
4000
RIGHT
25
50
55
60
LEFT
40
65
75
75

Pure tone averages were 48 decibels in the Veteran's right ear and 64 decibels in his left ear.  Demonstrated speech recognition abilities, tested via Maryland CNC word list test, were 84 percent in the Veteran's right ear and 76 percent in his left ear.  Under Table VI, the findings from the July 2012 VA examination correspond to Level II hearing loss in the Veteran's right ear and Level IV hearing loss in his left ear.  Those Roman numerical designations correspond to a non-compensable disability rating.

The Veteran underwent a third VA audiological examination in February 2016.  At that time, the examiner did not note any specific complaints from the Veteran concerning any functional impairment or interference with his normal activities.  The Veteran demonstrated the following pure tones during audiometric testing:



HERTZ



1000
2000
3000
4000
RIGHT
0
55
60
65
LEFT
45
75
75
80

Average pure tones were 45 decibels in the Veteran's right ear and 69 decibels in his left ear.  The Veteran's speech recognition abilities, tested again via Maryland CNC word list, were 80 percent in his right ear and 72 percent in his left ear.  Applying again the process described above, the foregoing findings correlate to Level III hearing loss in the Veteran's right ear and Level VI hearing loss in his left ear.  Under Table VII, those Roman numerical designations correspond to a 10 percent disability rating.

Audiometric tests conducted during a July 24, 2017 private audiological evaluation at Auburn University Speech and Hearing Center showed the following pure tones:



HERTZ



1000
2000
3000
4000
RIGHT
40
60
60
60
LEFT
45
70
70
70

The averages of the foregoing pure tones are 55 decibels in the Veteran's right ear and 64 decibels in his left ear.  Speech discrimination tests, which were conducted via Maryland CNC word list test, showed recognition abilities of 80 percent for the Veteran's right ear and 60 percent for his left ear.  Application of Table VI reveals Level IV hearing loss in the Veteran's right ear and Level VI hearing loss in his left ear.  Application of those designations to Table VII results in a 20 percent disability rating.

Overall, the evidence shows that the degree of hearing impairment shown by the Veteran warrants the assignment of a 10 percent disability rating for the period from June 23, 2010 through July 24, 2017, and a 20 percent disability rating from July 24, 2017 (the exact date on which the private audiological evaluation at Auburn University Speech and Hearing Center was conducted).
In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must describe fully the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extra-schedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extra-schedular rating is warranted.  See Martinak, 21 Vet. App. at 455.

In this case, the record contains multiple lay statements from the Veteran and his family and recent Board hearing testimony that describe the Veteran's ongoing difficulty in understanding spoken speech and watching television at a normal volume.  Further, the described extent of impairment caused by the Veteran's hearing loss appears to have remained generally consistent over the course of the entire appeal period that is under consideration.  

The Court has held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are precisely the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).  The situations noted by the Veteran in this case amount to decreased hearing and difficulty understanding speech in an everyday work environment and are not exceptional or unusual for someone with hearing loss.  In Doucette, the Court recognized that there were other functional effects the rating criteria did not discuss or account for, such as dizziness, vertigo, ear pain, recurrent loss of balance, social isolation, etc.  28 Vet. App. 366, 369-370.  No such effects are present in this case.  

In summary, the Veteran is entitled to a 10 percent disability rating for bilateral hearing loss from June 23, 2010 through July 24, 2017, and a 20 percent disability rating from July 24, 2017.  





ORDER

A disability rating in excess of 30 percent for left eye aphakia, status-post cataract extraction with peripheral iridectomy, is denied.

A disability rating in excess of 10 percent from June 23, 2010 through July 24, 2017 for service-connected bilateral hearing loss is denied.

A 20 percent rating, but no higher, from July 24, 2017 for the Veteran's bilateral hearing loss is granted, subject to the laws and regulations governing the payment of VA monetary benefits.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


